       Case 2:20-cr-00634-DWL Document 42 Filed 01/04/21 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-20-00634-001-PHX-DWL
10                  Plaintiff,                         ORDER
11   v.
12   Jill Marie Jones,
13                  Defendant.
14
15          In October 2020, the grand jury returned an indictment charging Defendant Jill

16   Marie Jones (“Jones”) with one count of attempting to provide material support and
17   resources to al Qaeda, a designated foreign terrorist organization.       (Doc. 16.) The

18   complaint asserts that much of the evidence against Jones consists of her communications

19   via a social media platform with two individuals who, unbeknownst to her, were

20   undercover FBI personnel. (Doc. 1.)
21          Now pending before the Court is the government’s motion for a protective order.

22   (Doc. 21.) Initially, the government requested that all of the “discovery materials” in this

23   case be subject to a protective order. (Doc. 21-1 ¶ 1.) However, after Jones objected to

24   that request on various grounds (Doc. 23), the government submitted a revised, narrower

25   proposed order that would cover only one specific category of discovery material: “The

26   redacted online communications and reports related to the online communications between
27   the FBI Online Covert Employees (OCE) and Defendant, Jill Marie Jones.” (Doc. 36-1 at

28   1.) Afterward, Jones sought (Doc. 37) and received (Doc. 40) permission to file a sur-
       Case 2:20-cr-00634-DWL Document 42 Filed 01/04/21 Page 2 of 4



 1   reply, in which she argues that the government’s revised request remains objectionable.
 2   (Doc. 41.)
 3          The government’s motion for a protective order, as revised, will be granted. Rule
 4   16(d)(1) of the Federal Rules of Criminal Procedure provides that “[a]t any time the court
 5   may, for good cause, deny, restrict, or defer discovery or inspection, or grant other
 6   appropriate relief.” This rule vests courts with “vast” discretion to fashion protective
 7   orders in appropriate circumstances. See Charles Alan Wright, 2 Federal Practice and
 8   Procedure § 262 (4th ed. Oct. 2020 update). “Protective orders in criminal cases are not
 9   uncommon,” United States v. O’Keefe, 2007 WL 1239204, *2 (D.D.C. 2007), and courts
10   have found that the entry of a protective order is particularly appropriate in cases involving
11   “information vital to national security,” see Wright, supra, § 262, and in cases where
12   discovery material reveals details, sources, and methods of ongoing law enforcement
13   investigations. See, e.g., United States v. Panas, 738 F.2d 278, 285-86 (8th Cir. 1984).
14          Here, the government has met its burden of demonstrating that good cause exists to
15   enter a protective order. The communications and reports that would be covered by the
16   protective order contain sensitive information related to how the FBI conducts national
17   security-related criminal investigations—in particular, how undercover operatives identify
18   and communicate with suspected terrorism supporters on social media platforms and the
19   identity of those operatives. The government has a strong, legitimate interest in avoiding
20   the public disclosure of such information.
21          Jones’s arguments to the contrary lack merit.          First, Jones argues that the
22   government shouldn’t be allowed to determine which documents are covered by the
23   protective order—instead, she argues that each document should be filed with the Court,
24   under seal, so the Court can then conduct a document-by-document review. (Doc. 23 at 4-
25   7.; Doc. 41 at 1-3.) The Court finds this proposal to be inefficient, inconsistent with how
26   protective orders usually work, and unnecessary, particularly because the government has
27   now agreed to limit the protective order to a narrowly defined category of documents
28   whose sensitive nature is apparent. Furthermore, the proposed protective order affords


                                                  -2-
       Case 2:20-cr-00634-DWL Document 42 Filed 01/04/21 Page 3 of 4



 1   Jones the ability to challenge any of the government’s coverage determinations should she
 2   conclude they are overbroad. (Doc. 36-1 ¶ 16. See also Doc. 36 at 8 [government’s
 3   acknowledgment of same].)
 4          Jones also objects because, even though “there may exist in this case certain
 5   sensitive information that warrants protection from public disclosure” (Doc. 23 at 7), the
 6   government’s revised proposed protective order “fails to describe with sufficient
 7   particularly the documents it seeks to protect.” (Doc. 41 at 2.) The Court disagrees. The
 8   government has defined, in clear, easy to understand language, the subset of discovery
 9   material to be covered by the protective order: “The redacted online communications and
10   reports related to the online communications between the FBI Online Covert Employees
11   (OCE) and Defendant, Jill Marie Jones.” (Doc. 36-1 at 1.)
12          Finally, Jones argues that the revised proposed order would “intrude[]
13   impermissibly on [her] First Amendment rights by seeking to restrict her use and
14   dissemination of information already in her possession, custody, or control prior to any
15   disclosures at all by the government.” (Doc. 23 at 8-12; Doc. 41 at 2, 5-6.) This appears
16   to be a red herring, as the proposed order sets forth detailed standards governing the use
17   and dissemination of the documents that the government will be disclosing as part of the
18   discovery process in this case. (See, e.g., Doc. 36-1 ¶ 5 [“Defense counsel may use the
19   OCE Related Discovery Information to support any motion, but may not file in the public
20   docket any OCE-Related Discovery Information as an exhibit to any motion without an
21   accompanying Motion to seal said exhibit.”].) In an abundance of caution, the Court will
22   clarify that the protective order does not restrict Jones’s ability to utilize information that
23   she possessed independent of the government’s discovery disclosures in this case. If the
24   government wishes for the protective order to go further and cover such information, it
25   may file another motion that sets forth the legal basis for such an extension, including its
26   response to Jones’s First Amendment arguments.
27          …
28          …


                                                  -3-
       Case 2:20-cr-00634-DWL Document 42 Filed 01/04/21 Page 4 of 4



 1         Accordingly, IT IS ORDERED that the government’s motion for a protective order
 2   (Doc. 21), as revised (Doc. 36), is granted. The government’s revised proposed order
 3   (Doc. 36-1) will issue concurrently.
 4         Dated this 4th day of January, 2021.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -4-
